Title: To George Washington from Major General Horatio Gates, 27 July 1777
From: Gates, Horatio
To: Washington, George



Sir
Corryels Ferry [N.J.] 27th July 1777

persuaded by my Own Opinion, & confirm’d by the Opinion of Congress, I believed Sr William Howe was determined to Force the pass of the Highlands; by the Direction of The Congress, I set out from philadelphia Fryday Evening to Join you at pompton, or peekskiln, as Circumstances might answer; This moment; an Express is Arrived from philadelphia; with Certain Information; that the Enemys Fleet is Off the Capes of Delaware. I am happy that the Great Blow is either to fall there, or of Course up that River—it is plain from thence, that the Councils of Great Britain are wavering, and that what Their General dared not to attempt by Land, he is now going to Effect by Sea alone—as my presence at Philadelphia may be of some Use I shall set out immediately for that City. In Earnest Expectations of seeing Your Excellency on Wednesday, I remain Your Excellencys most Obedient Humble Servant

Horatio Gates


P:S: From my Acquaintance with the Mode of Sailing with so large a Fleet, I think it will take the Enemy Six days to come up the River.

